(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Confirmada la nota del registrador denegando inscripción die embargo de una plantación de cañas porque hallándose la plantación embargada en finca inscrita a nombre de persona distinta de los deudores demandados, y no constando en los libros del registro que tal plantación sea de las personas a quienes ha sido embargada, procedió correctamente el regis-trador recurrido al negarse a anotar dicho embargo, de acuerdo con el artículo 20 de la Ley Hipotecaria.